Citation Nr: 0511814	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation for a low back 
disorder characterized as residuals, partial hemilaminectomy 
and diskectomy, L-4/L-5, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1981 to June 2001.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

Service connection is also in effect for tinnitus, rated as 
10 percent disabling; and hemorrhoids, headaches, seasonal 
allergic rhinitis, bilateral hearing loss and folliculitis 
barbae, each rated as noncompensably disabling.

During the course of the current appeal, the veteran withdrew 
his request for consideration of increased ratings for 
defective hearing and tinnitus, and those issues are no 
longer part of the current appellate review.

The appeal for a higher evaluation arises from the initial 
rating decision wherein the RO granted service connection for 
the veteran's back disability and assigned the initial 
disability evaluation.  Therefore, the entire rating period 
is to be considered, including the possibility of a staged 
rating (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  Adequate development has now taken place for an equitable 
resolution of the current appellate issue.

2.  The veteran's low back disability produces some muscle 
spasm on occasion and pain which is relieved by medication; 
limitations of motion are no more than slight to moderate; he 
has periodic flare-ups of a generally mild nature, with an 
occasional severe flare-up; and while symptoms are ongoing, 
and aggravated by certain activities, and X-rays show osseous 
changes of a generally mild nature without documentation of 
significant radiation into the lower extremities, there is no 
evidence that the veteran manifests extended incapacitating 
episodes requiring physician ordered bed rest.

3.  The veteran's low back does not require recurrent 
hospitalization or cause significant disturbance in his 
employment activities other than as contemplated within 
schedular criteria.



CONCLUSION OF LAW

The criteria for an initial rating of 20 percent and no more 
for a low back disorder have been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103a, 5107 (West 2003); 38 C.F.R. § 3.159, Part 
4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71a and Diagnostic 
Code 5293 (2001 & 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2003).  The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001), and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
development has taken place in a variety of forums to satisfy 
the desire to obtain all pertinent and available evidence.  
He has also had several VA examinations since service 
separation in 1991.

The veteran has also been fully informed of all pertinent 
regulations, including those which have changed during the 
course of the current appeal, and under which he is entitled 
to be considered under both new and old versions.  And he has 
acknowledged that, and has in fact assisted VA in obtaining 
all available evidence pertinent to his claim including 
through provision of testimony and undergoing examinations.  
There is nothing to indicate that further pertinent evidence 
is reasonably available which might benefit his pending 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

General Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Low Back
Criteria

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293. Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back. Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome. 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.  The factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.


Factual Background

Prior back evaluations including from service are in the file 
for comparative purposes.

On VA examination in May 2001, the veteran gave a history of 
inservice back pain starting in about 1988.  His condition 
had been gradual in its onset and progressive over the years.  
When he developed numbness in his right leg, a computerized 
tomography (CT) scan in January 1996 had shown a herniated 
nucleus pulposus of L-4/L-5 with disc bulging at L5/S-1.  He 
underwent surgery with improvement in symptoms.  Since then 
he had had continued discomfort in the lower back.  He 
experienced morning pain and stiffness on arising which 
generally improved shortly after becoming mobile.  He said 
that increased activities such as prolonged standing, running 
and sitting also tended to increase his discomfort.  
Treatment consisted of self-care with non steroidal anti-
inflammatory medications and rest as needed.

On examination, the veteran ambulated without a cane or other 
assistive device.  Only the low back showed any limitation of 
motion with some discomfort of flexion and extension.  
Motions were 0-70 degrees flexion, 0-30 degrees on extension 
and rotation, and 0-35 degrees on right and left lateral 
flexion.  There appeared to be no significant sensory 
changes.  Gait, posture and balance were normal.  Deep tendon 
reflexes were 1-2+/4 and equal.

On VA examination in August 2002, the veteran reported that 
he had had chronic back pain with some improvement following 
service surgery.  However, his current back pain started when 
he would stand up for very long, over 30-60 minutes, or after 
walking for a long time, over 1 1/2-2 hours.  Sitting long did 
not bother him as much except that he would develop some 
stiffness.  He also had daily stiffness in the morning and 
aching of the back.  He also had back pain if he would bend 
over to pick up objects of 10-15 pounds if he did not do that 
carefully.  He said that he had acute flare-ups, these would 
last for a week during which time he might develop numbness 
of the right lower extremity, and to a lesser degree, of the 
left lower extremity, with decreased control (particularly on 
standing for any length of time, walking too long or when 
picking up objects); this would subside with sitting and 
resting.

He took Ibuprofen as needed, usually twice a week.  He said 
that when taking medications daily, he had hematuria.  He 
also used a heating pad on his low back and did stretching 
exercises.  He had flare-ups on a daily basis, especially if 
standing, walking, etc., for a long time.  The flare-ups' 
severity depended on how long he had been standing, walking, 
etc., but usually were mild to moderate.  Duration was 
usually a few hours, but if a flare-up was precipitated by 
picking up incorrectly or something too heavy, then it might 
last a week.  He had severe flare-ups about once or twice a 
month.  The examiner opined that he had functional impairment 
during the flare-ups. 

He was currently unemployed, having last worked at Lowes but 
being unable to stand and lift there as required because of 
his back.  Range of motion was normal but he developed 
discomfort as he would bend over.  Flexion was 0-70 degrees; 
extension 0-30 degrees; lateral flexion to both sides, 0-30 
degrees; rotation to-35 degrees with range of motion pain at 
beginning and end.  He had greater discomfort as the forward 
flexion progressed.  The pain also increased with repetitive 
forward flexion with decreased endurance as it advanced.  
There seemed to be no weakness or spasm or tenderness.

X-rays showed minimal degenerative bone reaction at L-4/L-5 
and S-1 vertebrae.  Disc joint narrowing was shown at L-4/L-
5.  

On VA examination in November 2003, the veteran reported that 
after inservice surgery, his lower extremity problems had 
pretty much abated.  However, he still had daily back 
stiffness and aching which was exacerbated by prolonged 
standing or excessive lifting.  He said that he had worked 
the first half of 2003 in a convenience store as a cashier.  
He experienced 5 episodes where the back would go out when he 
lifted boxes.  On those occasions, it was necessary for him 
to go home early from work, take Motrin, and rest, as well as 
apply heat and massage.  He was able to return to work the 
next day.  And although he was slow in moving on return, he 
was able to carry out his duties.  

Since July 2003, he had been working at Wal-Mart where he was 
in charge of incoming inventory.  He was not called on to 
lift more than 5-10 pounds at a time, and as a result, he had 
not had any incapacitating episodes or forced bed rest or 
lost any time from work due to his back with the newer job.  
He took Motrin as required for spells of back pain with good 
relief while working.  He also wore a Velcro lumbar support.  
He did not use a cane or crutches.  About 3-4 times a day, he 
noted the onset of his legs going to sleep if he would sit in 
one location for any  period of time.  This sensation was 
transient and resolved with standing up and massaging the 
legs until the feeling came back.  About 1-2 times a week, he 
had an electric shock like sensation going down his right leg 
to his toes.  The right leg was slightly weakner than the 
left, a condition unchanged since the back surgery.  

The examiner noted that the veteran had had 5 episodes of 
flare-ups in that year, all for a few hours without total 
incapacitation, emergency room visits or hospitalizations.  
He seemed to have no significant walking problems when 
accompanied by the examiner.  Motions were recorded as 
forward flexion of 85 degrees (normal 0-90); extension of 30 
degrees (normal 0-30);  left and right lateral flexion and 
rotation, 30 degrees (normal 30).  He complained of pain on 
the extremes of motion on lateral and rotational bending.  
Neurological testing showed slight weakness in the right 
psoas of a giveaway nature.  The diagnosis was residuals, 
prior lumbar laminectomy for herniated disc with chronic 
intermittent lumbosacral strain. 


Analysis

The Board has considered all of the evidence, including 
periodic VA examinations and low back X-rays.  And while the 
veteran's low back problems have been noted to vary in 
intensity on occasion, and this has been the course of his 
post service symptoms, they have not been so widely diverse 
as to require the staged rating alternatives of Fenderson.

The veteran's low back disability produces some muscle spasm 
on occasion and pain which is relieved by medication; 
limitations of motion are no more than slight to moderate; he 
has periodic flare-ups of a generally mild nature, with an 
occasional severe flare-up.  Symptoms are ongoing, and 
aggravated by certain activities.  X-rays show osseous 
changes of a generally mild nature without documentation of 
significant radiation into the lower extremities but rather a 
nonspecific "going to sleep" phenomenon which abates with 
standing, etc.  

The veteran previously had more significant problems at work 
because he was required to stand and lift heavy things; since 
changing work in 2003, he had had two jobs which had required 
progressively less from his back and as a result, he has had 
less frequent on-the-job exacerbations.  There is no evidence 
that the veteran manifests extended incapacitating episodes 
requiring physician ordered bed rest.

Since service, the Board finds that the manifestations of the 
service-connected low back disorder most closely approximated 
the criteria for a 20 percent disability rating under 
Diagnostic Code 5293-5, but did not more nearly qualify for 
an evaluation in excess thereof under any alternative Code, 
or whether utilizing either new or old criteria.

In obtaining evidence upon which to base an equitable 
determination, the veteran has undergone several VA 
orthopedic and neurological examinations, results from which 
are cited above.  VA clinical records are also in the file.  
And the veteran has also provided credible statements with 
regard to his current symptoms.  

In general, the veteran's back pain is controlled by 
medications, the nature of which have been altered to satisfy 
his exigent problems.  He has a modicum of limitation of 
motion, generally no more than moderate at most in nature, 
and although he states that he has some symptoms which 
involve his leg, there is no objective evidence of 
significant radiation into either lower extremity.

The evidence shows that throughout the period since service, 
the veteran's back disorder has not been productive of 
manifestations such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or even 
some of the above with abnormal mobility on forced motion.  
Thus, the findings did not demonstrate the presence of a 
severe lumbosacral strain.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for a low back disorder under Diagnostic Code 5295 
were not met.  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  [Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level.]

The Board also finds that a rating higher than 20 percent 
cannot be assigned under any alternative Diagnostic Code.  
The disorder has not been productive of more than moderate 
limitation of motion of the spine.  The examination reports 
and the treatment records generally reflect only slight to a 
maximum of moderate limitation of motion.  There is no 
evidence of severe limitation of motion so as to warrant a 40 
percent rating under Diagnostic Code 5292 for the period in 
question.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and in one or the other leg, there is no evidence of 
chronic neurological involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293 or 5295.  Therefore, the Board has 
considered whether there is any other schedular basis for 
assigning a higher evaluation.  The Board concludes that 
there are no other more appropriate provisions for rating his 
disability at present.  

Accordingly, the Board has been required to determine whether 
an increased rating is warranted by comparing symptoms with 
the previous criteria, in effect prior to September 26, 2003, 
and under the new criteria, effective September 26, 2003.

While clinical evidence of record shows negligible spasm and 
though lateral motion has been noted to produce pain on 
motion, there is no indication that the veteran has lost 
lateral spine motion to either side.  In reviewing the other 
rating criteria applicable to his back disorder, the Board 
has determined that the only other diagnostic code that may 
be applicable in this instance is Diagnostic Code 5292.  
However, a higher rating is not available under this code, as 
the clinical evidence of record does not indicate that the 
veteran's back disorder is productive of limitation of motion 
and function of the lumbar spine that could reasonably be 
characterized as moderate.  

And while the Board notes that the veteran's forward flexion 
and other motions are also entirely consistent with a 20 
percent disability rating under the new rating criteria, and 
the symptoms are consistent and ongoing, they are not severe 
nor, for that matter, more than moderate over any extended 
period of time.  There are no neurological symptoms 
associated with the veteran's back disorder.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the examination reports and by the veteran is indicative of 
no more than mild or slight functional impairment due to pain 
or any other factor, and thus no more than a 10 percent 
evaluation is warranted under the old criteria in effect 
prior to September 26, 2003 and subsequently no more than 20 
percent under the new criteria.  

Thus, under any Code and whether utilizing old or new 
criteria, an evaluation in excess of 20 percent is not now 
warranted for the veteran's low back disability.  Should his 
low back symptoms increase in the future, he is welcome to 
provide evidence in that regard so that his rating may then 
be reassessed based on the documentation then of record.

ORDER

An initial rating of 20 percent and no more for a low back 
disorder is granted, subject to the regulatory criteria 
relating to the payment of monetary awards. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


